                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



 LEA ALLISON, et al., on behalf of
 themselves and those similarly
 situated,                                        Case No. 19-cv-1126
                                                     (Class Action)
                      Plaintiffs,
 v.

 BRADLEY R. ALLEN, SR., in his
 official capacity as Chief District
 Court Judge, et al.,

                     Defendants.

                               CONSENT ORDER FOR
                             PRELIMINARY INJUNCTION


      1.     On November 12, 2019, Plaintiffs filed suit against Defendants Chief

District Judge Allen, Senior Resident Superior Court Judge Lambeth, Magistrates,

and Sheriff of Alamance County, alleging that Defendants’ pretrial release practices

violated their Fourteenth Amendment rights to equal protection and due process,

and their Sixth Amendment right to counsel. ECF No. 1. Plaintiffs simultaneously

filed a Motion of Class Certification, ECF No. 2, and Motion for Preliminary Injunction

against Defendant Sheriff, ECF No. 16, seeking an injunction requiring that

Defendant Sheriff not enforce a secured financial condition of pretrial release upon

a person that results in that person’s detention unless the bail order includes a

finding, made pursuant to the required constitutional protections—including

appointed counsel if the individual cannot afford private counsel—that pretrial




      Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 1 of 8
detention is necessary because less restrictive conditions of release are inadequate.

Id.

      2.     Although the parties continue to make good faith efforts to reach a final

resolution, to avoid unnecessary and costly litigation over whether a preliminary

injunction should be entered, they have agreed to the entry of this Consent Order of

Preliminary Injunction (“Order”).

      3.     IT IS THEREFORE ORDERED that, pursuant to Rule 65 of the Federal

Rules of Civil Procedure, a Preliminary Injunction shall be immediately entered as

described herein.

                                       FINDINGS

THE PARTIES AGREE AND THE COURT FINDS THAT:

      4.      This Court has jurisdiction over the subject matter of this action and

the Defendant hereto pursuant to 28 U.S.C. §§ 1331 and 1343.

      5.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

      6.     Defendants waive the entry of findings of facts and conclusions of law

for the purposes of this Order pursuant to Federal Rule of Civil Procedure 52.

                                    RELIEF GRANTED

IT IS ORDERED THAT:

      7.     The Judicial Defendants shall put in place administrative orders and

      provide the necessary training to appropriate staff to ensure that the following

      procedures are applied and findings made before individuals entitled to those




                                          2


      Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 2 of 8
procedures and findings are ordered detained in the Alamance County

Detention Center.

   a. Individuals who are in custody shall have their hearing before a judge in

      the appropriate trial division within forty-eight (48) hours of arrest or at

      the next available session of court in the event that court is not in

      session within forty-eight (48) hours of the defendant’s arrest.

   b. Prior to the individualized bail hearing, notice shall be provided to

      individuals of the federal constitutional rights at issue and the type of

      facts being relied on to make the decision.

   c. Notice shall be provided to the individuals that financial information will

      be collected at the individualized bail hearing, and the notice must

      include an explanation of the significance of the financial information to

      be collected.

   d. Individuals shall be provided a meaningful opportunity to be heard

      before a neutral fact-finder and to present and confront evidence and

      argument on appropriate conditions of release or detention.

   e. Prior to setting or modifying a condition of release that includes secured

      monetary bail, the judicial officer must conduct an inquiry into the

      individual’s ability to pay the full amount of the monetary bail.

   f. There is a rebuttable presumption that a person is unable to pay any

      secured bond amount that exceeds 2 percent of that person’s monthly

      income.


                                    3


Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 3 of 8
   g. There is a rebuttable presumption that any person is unable to afford

      any amount of secured bond if he or she:

        i.    Is eligible for appointment of counsel;

       ii.    Is, or within the past six months has been, homeless;

       iii.   Has income at or below 200% of the federal poverty guidelines;

       iv.    Is a full-time student;

       v.     Has been incarcerated pursuant to an active sentence within the

              past 6 months,

       vi.    Is residing in a mental health or other treatment program, or has

              resided in such a program in the past 6 months; or

      vii.    Is or has dependents who are eligible to receive SNAP benefits

              (food stamps), Medicaid, Temporary Assistance for Needy

              Families,   Supplemental      Security   Income,   Social   Security

              Disability Income, public housing, or any other federal or state

              public assistance

   h. If a secured financial condition of release is required, there shall be

      either an individualized finding that the person can afford to pay the

      amount (such that it will not result in detention), or that the pretrial

      detention of the person is necessary. A judicial officer may issue a de

      facto or transparent order of pretrial detention only if clear and

      convincing evidence shows that there are no alternative conditions of

      release adequate to reasonably assure the appearance of the defendant


                                        4


Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 4 of 8
              as required; prevent a danger of injury to any person; or prevent the

              likely destruction of evidence, subornation of perjury, or intimidation of

              potential witnesses.

           i. A de facto or transparent order of pretrial detention must be

              accompanied by written findings setting forth the reasons for the

              decision and be made available to the individual and counsel.

           j. For the limited purpose of representation at the first appearance,

              individuals must be provided counsel free of charge.

      8.      The Defendant Sheriff must not enforce a secured financial condition

of pretrial release that results in an individual’s detention unless the individual first

receives an individualized hearing that meets the requirements of Paragraph 7 above.

In the event of a dispute about the provisions of this order, the parties shall follow

the procedures set forth in Paragraph 14.

                                      REPORTING

      9.      The parties agree that monitoring and evaluation is an important

component of implementing system-wide change, and Defendants agree that they

will provide relevant information to Plaintiffs or the Court as reasonably necessary

to ensure compliance with this Order. Defendants agree to provide the information

outlined below upon implementation of the written policies to effectuate this consent

preliminary injunction. Such information includes:

           a. The Sheriff’s Office shall provide:




                                           5


      Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 5 of 8
        i.   Complete electronic In-custody Reports that are automatically
             generated by the Sheriff’s Office jail population management
             system, provided on a daily basis; and

       ii.   Electronic reports, generated and provided no less frequently
             than each month, that include the following data for every person
             booked in the Alamance County Detention Center during the
             preceding month:

                1. ID Number
                2. Name
                3. Booking Date and Time
                4. Date of Birth
                5. Race
                6. Ethnicity
                7. Sex
                8. Charge Level
                9. Charge
                10.       Bond Type
                11.       Bond Amount
                12.       Release Date and Time
                13.       Reason for Release
                14.       Status (e.g. Pre-trial, sentenced, federal)

   b. The Judicial Defendants shall provide:

        i.   Electronic copies of all “Written Findings for Secured Bond”
             Forms, provided on a weekly basis; and

       ii.   Electronic copies of all AOC-CR-200 and AOC-CR-201 Forms,
             provided on a weekly basis.

   c. In addition, the Judicial Defendants shall:

        i.   Request that the Alamance County Clerk’s Office provide
             Plaintiffs, on a monthly basis, access to review a representative
             sample of paper case files to be identified in advance of each
             visit; and

       ii.   Request that the Administrative Office of the Courts (“AOC”)
             provide Plaintiffs at least every 6 months, electronically
             generated statistical raw data extracts of criminal court records
             from the Automated Criminal/Infractions System (ACIS) System
             for Alamance County for no greater a time period than the 24
             months preceding each extract.


                                   6


Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 6 of 8
      10.    Defendants will begin to provide the above information upon

implementation of the written policies to effectuate this consent preliminary

injunction and will continue to do so until (i) final resolution of the above-captioned

action, (ii) agreement by the parties that the above information is no longer needed,

or (iii) by order of the Court, whichever comes first.

                                       TRAINING

      11.    The parties agree that adequate training is an important component of

implementing system-wide change, and Defendants agree that they will provide

information to Plaintiffs or the Court regarding the training of its staff and employees,

including information about the training curriculum used.

                            IMPLEMENTATION TIMELINE

      12.    Defendants agree that implementation of the written policies to

effectuate this consent preliminary injunction and training of the relevant

stakeholders, including district judges, magistrates, and other court and jail staff,

shall occur by July 1, 2020, unless the parties agree, for good cause, that the

deadline must be extended.

                                 FORCE AND EFFECT

      13.    The injunction in this Order covers and is binding on those “who are in

active concert or participation” with the parties or the parties’ officers, agents,

servants, employees, or attorneys. Fed. R. Civ. P. 65(d)(2).




                                           7


      Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 7 of 8
      14.    The mechanism for enforcement of this preliminary injunction shall be

as follows: In the event Plaintiffs’ Counsel determine that there has been a violation

of any terms of this Order, the Parties must confer in a good-faith attempt to resolve

the issue. If the Parties are unable to resolve an issue involving Defendants’

categorical or material breach of responsibilities under the terms of the consent

preliminary injunction, they may submit the dispute to the Court for resolution.

Absent an order from either the state or federal court, the Sheriff shall not be required

to release any individual under the terms of this Order.

      15.    This Order shall become effective upon entry by the Court and shall

remain in effect until further order of the Court. The Court shall retain jurisdiction

over this action to ensure compliance with this Order and for all other purposes

related to this action.

      This the 8th day of May, 2020.


                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                           8


      Case 1:19-cv-01126-NCT-LPA Document 56 Filed 05/08/20 Page 8 of 8
